Case 1:17-cr-00197-JMS-MJD Document 74 Filed 12/17/20 Page 1 of 10 PageID #: 415




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA



  UNITED STATES OF AMERICA                                Case No. 1:17-cr-00197-JMS-MJD-01

                                                          ORDER       ON     MOTION FOR
  v.                                                      SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)
  DJAMIL R. ROBERTS                                       (COMPASSIONATE RELEASE)




        Upon motions of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

 in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

 in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,


 IT IS ORDERED that the motions are:


 ☒ DENIED.


 ☐ DENIED WITHOUT PREJUDICE.


 ☐ OTHER:


 ☒ FACTORS CONSIDERED: See attached opinion.
Case 1:17-cr-00197-JMS-MJD Document 74 Filed 12/17/20 Page 2 of 10 PageID #: 416




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )       No. 1:17-cr-00197-JMS-MJD
                                                      )
 DJAMIL R. ROBERTS,                                   ) -01
                                                      )
                               Defendant.             )

                                             ORDER

        Defendant Djamil Roberts seeks a sentence reduction under § 603 of the First Step Act of

 2018, which is codified at 18 U.S.C. § 3582(c)(1)(A). Dkts. 53, 70. He contends that he faces

 increased risk of developing severe symptoms if he contracts COVID-19. Dkt. 70. He asks the

 Court to reduce his sentence to time served and to place him on supervised release with home

 confinement as a condition. Dkt. 70 at 1. For the reasons explained below, his motions are

 DENIED.

 I.     Background

        In July 2018, Mr. Roberts pled guilty to one count of possession with intent to distribute

 500 grams or more of cocaine and a detectable amount of marijuana. Dkts. 44, 45. The conviction

 was based on large-scale drug dealing by Mr. Roberts. When law enforcement searched Mr.

 Roberts's addresses and storage units, they found more than 40 pounds of marijuana, more than a

 kilogram of cocaine, more than $300,000 in cash, and 10 firearms (many of which were loaded).

 Dkt. 39 at 4–5; see also dkt. 35 at 7–9 (stipulated factual basis). The Court sentenced Mr. Roberts

 to 120 months of imprisonment and 5 years of supervised release. Dkt. 45. Because the United

 States had filed an Information pursuant to 21 U.S.C. § 851, dkt. 43, the 120-month sentence



                                                 2
Case 1:17-cr-00197-JMS-MJD Document 74 Filed 12/17/20 Page 3 of 10 PageID #: 417




 represented the minimum mandatory sentence under the law as it existed at the time. 21

 U.S.C.§ 841(b)(1)(B) (eff. Aug. 3, 2010 to Dec. 20, 2018).

         Mr. Roberts is 40 years old. Mr. Roberts has been in custody for a little more than three

 years. See dkt. 7 (showing that the Court ordered Mr. Roberts detained on September 22, 2017).

         While this motion was being briefed, Mr. Roberts was incarcerated at FCI Terre Haute. As

 of December 16, 2020, the Bureau of Prisons ("BOP") reports that 143 inmates and 20 staff

 members at FCI Terre Haute have active cases of COVID-19; it also reports that 289 inmates and

 49 staff members at FCI Terre Haute have recovered from the virus and that two inmates have died

 from the virus. See https://www.bop.gov/coronavirus/ (last visited Dec. 16, 2020). The BOP

 website currently reports that Mr. Roberts is not in BOP custody, but it lists his anticipated release

 date as April 18, 2026. Mr. Roberts's counsel has not updated the Court as to Mr. Roberts's

 whereabouts and whether he is still unable to protect himself from COVID-19. Regardless, for

 purposes of this Order, the Court will assume that Mr. Roberts is still incarcerated at a place like

 FCI Terre Haute, where COVID-19 cases are numerous and inmates' ability to protect themselves

 from the virus is limited.

         On May 21, 2020, Mr. Roberts filed a pro se motion seeking compassionate release under

 18 U.S.C. § 3582(c)(1)(A). Dkt. 53. The Court appointed counsel to represent Mr. Roberts, dkt.

 54, and counsel appeared on his behalf, dkt. 56. After counsel appeared, the Court ordered the

 parties to file notices addressing whether Mr. Roberts had exhausted his administrative remedies

 as required by § 3582(c)(1)(A). Dkt. 57. 1 On October 30, 2020, Mr. Roberts's appointed counsel


         1
           After counsel appeared, Mr. Roberts also submitted several additional pro se filings. Dkts. 58, 67,
 68. The Court has considered those submissions. On more than one occasion, Mr. Roberts has expressed
 concern that the pendency of his motion for compassionate release will jeopardize his pending motion under
 28 U.S.C. § 2255. See, e.g., dkt. 58. The Court notes that its decision on Mr. Roberts's motion for
 compassionate release has no bearing on Mr. Roberts's § 2255 motion. That motion remains pending and
 will be decided by separate order.

                                                      3
Case 1:17-cr-00197-JMS-MJD Document 74 Filed 12/17/20 Page 4 of 10 PageID #: 418




 filed an amended motion for compassionate release on his behalf. Dkts. 70, 71. In the motion,

 counsel represents that the parties agree that Mr. Roberts has exhausted his administrative

 remedies as required by § 3582(c)(1)(A). Dkt. 70 at 4. The United States responded on November

 9, 2020. Dkt. 73. Mr. Roberts has not filed a reply, and the time for doing so has passed. Thus, Mr.

 Roberts's motion for compassionate release is ripe for review.

 II.    Discussion

        Mr. Roberts seeks a sentence reduction based on "extraordinary and compelling reasons"

 as set forth in 18 U.S.C. § 3582(c)(1)(A)(i). Dkt. 70. In his initial motion, he stated that he feared

 contracting COVID-19 and noted that FCI Terre Haute had reported inmates who had tested

 positive for the virus. Dkt. 53. In his amended motion (filed by counsel on his behalf), he stated

 that he believes he is at high risk of experiencing severe symptoms if he contracts COVID-19

 because he suffers from "paracarditis," dkt. 70 at 2, which the Court takes to be a reference to

 pericarditis, a condition that causes swelling and irritation of the thin, sacklike tissue surrounding

 the    heart    and    sharp     chest    pain.    See         https://www.mayoclinic.org/diseases-

 conditions/pericarditis/symptoms-causes/syc-20352510 (last visited Dec. 14, 2020). Mr. Roberts

 did not cite any evidence supporting this claim, although he did file 70 pages of medical records.

 Dkt. 71-1. Mr. Roberts also noted that inmates at FCI Terre Haute cannot follow the CDC's

 published guidance for avoiding infection from COVID-19, which includes practicing social

 distancing and frequent hand washing. Dkt. 70 at 2–3.

        In response, the United States argues that Mr. Roberts has not shown an extraordinary and

 compelling reason warranting a sentence reduction because there is no record evidence that he

 suffers from pericarditis. Dkt. 73 at 4, 13–14. It also argues that the sentencing factors in 18 U.S.C.




                                                   4
Case 1:17-cr-00197-JMS-MJD Document 74 Filed 12/17/20 Page 5 of 10 PageID #: 419




 § 3553(a) do not favor release, noting that Mr. Roberts was disciplined in February 2020 after he

 tested positive for THC. Id. at 17; see also dkt. 73-1.

        The general rule is that sentences imposed in federal criminal cases are final and may not

 be modified. 18 U.S.C. § 3582(c). Under one exception to this rule, a court may reduce a sentence

 upon finding there are "extraordinary and compelling reasons" that warrant a reduction. 18 U.S.C.

 § 3582(c)(1)(A)(i). Before the First Step Act, only the Director of the Bureau of Prisons

 ("BOP") could file a motion for a reduction based on "extraordinary and compelling

 reasons." Now, a defendant is also permitted to file such a motion after exhausting administrative

 remedies. See First Step Act of 2018, Pub. L.N. 115-391, 132 Stat. 5194, 5239 (2018). The

 amended version of the statute states:

        [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant's facility, whichever is earlier, may reduce the term of imprisonment (and
        may impose a term of probation or supervised release with or without conditions
        that does not exceed the unserved portion of the original term of imprisonment),
        after considering the factors set forth in section 3553(a) to the extent that they are
        applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction;
                or

                (ii) the defendant is at least 70 years of age, has served at least 30
                years in prison, pursuant to a sentence imposed under section
                3559(c), for the offense or offenses for which the defendant is
                currently imprisoned, and a determination has been made by the
                Director of the Bureau of Prisons that the defendant is not a danger
                to the safety of any other person or the community, as provided
                under section 3142(g);

        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A)(i).



                                                   5
Case 1:17-cr-00197-JMS-MJD Document 74 Filed 12/17/20 Page 6 of 10 PageID #: 420




        Congress directed the Sentencing Commission to "describe what should be considered

 extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

 and a list of specific examples." 28 U.S.C. § 994(t). It directed that "[r]ehabilitation of

 the defendant alone shall not be considered an extraordinary and compelling reason." Id. Before

 passage of the First Step Act, the Sentencing Commission promulgated a policy statement

 regarding compassionate release under § 3582(c). U.S.S.G. § 1B1.13.

        Section 1B1.13 sets forth the following considerations. First, whether "[e]xtraordinary and

 compelling reasons warrant the reduction" and whether the reduction is otherwise "consistent with

 this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, whether the defendant is "a danger

 to the safety of any other person or to the community, as provided in 18 U.S.C.

 § 3142(g)." U.S.S.G. § 1B1.13(2). Finally, consideration of the sentencing factors in 18

 U.S.C. § 3553(a), "to the extent they are applicable." U.S.S.G. § 1B1.13.

        As to the first consideration, Subsections (A)-(C) of Application Note 1 to § 1B1.13

 identify three specific "reasons" that qualify as "extraordinary and compelling": (A) terminal

 illness diagnoses or serious conditions from which a defendant is unlikely to recover and which

 "substantially diminish[]" the defendant's capacity for self-care in prison; (B) aging-related health

 decline where a defendant is over 65 years old and has served at least ten years or 75% of his

 sentence, whichever is less; or (C) certain family circumstances (the death or incapacitation of the

 caregiver of the defendant's minor child or the incapacitation of the defendant's spouse or

 registered partner when the defendant would be the only available caregiver for the spouse or

 registered partner). U.S.S.G. § 1B1.13, Application Note 1(A)–(C). Subsection (D) adds a catchall

 provision for "extraordinary and compelling reason[s] other than, or in combination with, the




                                                  6
Case 1:17-cr-00197-JMS-MJD Document 74 Filed 12/17/20 Page 7 of 10 PageID #: 421




 reasons described in subdivisions (A) through (C)," "[a]s determined by the Director of the Bureau

 of Prisons." Id., Application Note 1(D).

          The policy statement in § 1B1.13 addresses only motions from the Director of the

 BOP. Id. ("Upon the motion of Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A),

 the court may reduce a term of imprisonment . . . "). It has not been updated since the First Step

 Act amended § 3582(c)(1)(A) to address motions that are filed by prisoners. As a result, the

 Sentencing Commission has not yet issued a policy statement "applicable" to motions filed by

 prisoners. United States v. Gunn, __ F. 3d __, 2020 WL 6813995, at *2 (7th Cir. Nov. 20,

 2020). And,     in    the   absence   of    an       applicable      policy     statement,    the portion

 of § 3582(c)(1)(A) requiring that a reduction be "consistent with the applicable policy statements

 issued    by   the   Sentencing   Commission" does       not      curtail   a   district   court   judge's

 discretion. Id. Nonetheless, the Commission's analysis in § 1B1.13 can guide a court's discretion

 without being conclusive. Id. As to motions brought under the "catchall" provision in Subsection

 (D), district judges should give the Director of the BOP's analysis substantial weight (if he has

 provided such an analysis), even though those views are not controlling. Id.

          Accordingly, the Court evaluates motions brought under the "extraordinary and

 compelling" reasons prong of § 3582(c)(1)(A) with due regard for the guidance provided in

 § 1B1.13 by deciding: (1) whether a defendant has presented an extraordinary and compelling

 reason warranting a sentence reduction; (2) whether the defendant presents a danger to the safety

 of any other person or to the community, as provided in 18 U.S.C. § 3142(g); and (3) whether the

 applicable sentencing factors in § 3553(a) favor granting the motion.

          Mr. Roberts does not suggest that Subsections (A)-(C) of Application Note 1 to § 1B1.13

 apply to him. Thus, the question is whether the Court should exercise its broad discretion to find



                                                  7
Case 1:17-cr-00197-JMS-MJD Document 74 Filed 12/17/20 Page 8 of 10 PageID #: 422




 an extraordinary and compelling reason warranting release in this case. The Court declines to do

 so.

        The risk that Mr. Roberts faces from the COVID-19 pandemic is not an extraordinary and

 compelling reason to release him. While the Court sympathizes with Mr. Roberts's fear of

 contracting the virus, the general threat of contracting COVID-19 is not an extraordinary and

 compelling reason warranting a sentence reduction. See United States v. Raia, 954 F.3d 594, 597

 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that it may

 spread to a particular prison alone cannot independently justify compassionate release, especially

 considering BOP's statutory role, and its extensive and professional efforts to curtail the virus's

 spread."); United States v. Jackson, No. 1:18-cr-314-RLY-MJD01, dkt. 33 (S.D. Ind. Aug. 12,

 2020) (concluding that the general threat of contracting COVID-19 is not an extraordinary and

 compelling reason warranting a sentence reduction).

        The Court recognizes that the CDC (Centers for Disease Control and Prevention) has

 concluded that having certain heart conditions (heart failure, coronary artery disease,

 cardiomyopathies, or pulmonary hypertension) increases a person's risk of experiencing severe

 COVID-19 symptoms and that having other cardiovascular or cerebrovascular disease (such as

 hypertension or stroke) might increase such risk. 2 But there is no record evidence that Mr. Roberts

 currently suffers from such a heart condition. Mr. Roberts's BOP medical records show that, in

 2018, he told medical providers that he was hospitalized with pericarditis in 2009, see dkt. 71-1 at

 26, and that, in May 2020, he told medical providers that he had "disease of pericardium" but that

 he had no records available at this time, id. at 40. But Mr. Roberts does not appear to have


        2
           See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
 conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
 ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html#heart-conditions (last visited Dec. 15,
 2020).

                                                  8
Case 1:17-cr-00197-JMS-MJD Document 74 Filed 12/17/20 Page 9 of 10 PageID #: 423




 complained of symptoms of pericarditis during his incarceration, and there is no evidence that Mr.

 Roberts is currently suffering from pericarditis. See generally dkt. 71-1; see also

 https://www.mayoclinic.org/diseases-conditions/pericarditis/symptoms-causes/syc-20352510

 (last visited Dec. 15, 2020) ("Pericarditis is usually mild and goes away without treatment."). As

 a result, the Court concludes that Mr. Roberts has not shown that he suffers from the type of heart

 disease that increases his risk for severe COVID-19 symptoms. This Court has consistently denied

 motions for compassionate release from defendants who are not at an increased risk of developing

 severe symptoms if they contract COVID-19, even when they are incarcerated in a "hotspot" for

 COVID-19 infections. See United States v. Dyson, 2020 WL 3440335, at *3 (S.D. Ind. June 22,

 2020) (collecting cases). Accordingly, Mr. Roberts has not shown an extraordinary and compelling

 reason warranting a sentence reduction.

         Because the Court has determined that Mr. Roberts has not shown extraordinary and

 compelling reasons to justify his release, whether Mr. Roberts is a danger to the community and

 whether the § 3553(a) factors weigh in favor of his release need not be discussed at length.

 Nonetheless, the Court concludes that the § 3553(a) factors do not favor release, even if the Court

 assumes that Mr. Roberts faces some increased risk of experiencing severe symptoms if he

 contracts COVID-19. 3 As explained, Mr. Roberts was dealing drugs on a large scale. The multiple




         3
           The § 3553(a) factors include: (1) the nature and circumstances of the offense and the history and
 characteristics of the defendant; (2) the need for the sentence imposed (a) to reflect the seriousness of the
 offense, to promote respect for the law, and to provide just punishment for the offense; (b) to afford adequate
 deterrence to criminal conduct; (c) to protect the public from further crimes of the defendant; and (d) to
 provide the defendant with needed educational or vocational training, medical care, or other correctional
 treatment in the most effective manner; (3) the kinds of sentences available; (4) the kinds of sentence and
 the sentencing range established for the defendant's crimes; (5) any pertinent policy statement issued by the
 Sentencing Commission; (6) the need to avoid unwarranted sentence disparities among defendants with
 similar records who have been found guilty of similar conduct; and (7) the need to provide restitution to
 any victims of the offense. 18 U.S.C. § 3553(a).


                                                       9
Case 1:17-cr-00197-JMS-MJD Document 74 Filed 12/17/20 Page 10 of 10 PageID #: 424




  loaded firearms found when law enforcement searched his addresses and storage units underscore

  the danger of that operation. His crimes warranted a serious sentence. It is possible that, if he were

  sentenced under the law as it exists today, he would have been subject to a lower minimum

  mandatory sentence of 5 years. See 21 U.S.C. § 841(b)(1)(B) (eff. Dec. 21, 2018) (imposing

  mandatory minimum sentence of 5 years and applying enhanced mandatory minimum sentence of

  10 years only if defendant has been convicted of a prior "serious drug felony"), but Mr. Roberts

  has not yet even served 5 years. And, even if he had served more than the currently applicable

  mandatory minimum sentence, the Court concludes that releasing Mr. Roberts after only 3 years

  would not adequately reflect the seriousness of his crimes or provide adequate deterrence. Mr.

  Roberts also has three previous felonies, see dkt. 39 at 7–10 and recently tested positive for THC

  while incarcerated, see dkt. 73-1. As a result, the Court also concludes that releasing Mr. Roberts

  now would not adequately protect the public against future crimes that Mr. Roberts might commit.

         III.     Conclusion

         For the reasons stated above, Mr. Roberts's motions for compassionate release, dkts. [53]

  and [70], are denied.

         IT IS SO ORDERED.




                  Date: 12/17/2020




  Distribution:

  All Electronically Registered Counsel




                                                   10
